Title: To George Washington from Brigadier General William Irvine, 4 January 1780
From: Irvine, William
To: Washington, George


          
            Sir
            Cranes Mills [N.J.] January 4th 1780
          
          When I wrote your Excellency the 1st instant I had hoped that I should not be under the necessity of troubling about Provision, but I was mistaken; for Notwithstandg repeated promises from the Commissarys here, I have not been able to get more than one days Bread, since I came here—except some Buckwheat, & a little Corn—this I borrowed from the Inhabitants; and was obliged to promise to pay them in kind; They have been very Hospitable—but seeing little prospect of being paid; my Credit begins to run low and they make a thousand apologys—particularly scarcity for their families.
          My out Guards croud Expresses on me complaining of want, and in short expressing fears that they will not be able to keep their Men long together without relief.
          The Spirit of Desertion still prevails—Six have left the out Posts at different times, The Detached state they are in, facilitates thier escape—indeed is a temptation—I assure your Excellency it distresses me exceedingly to harrass You with complaints—And have forborn as long as I think consistent with my Duty—shall be happy when in my power to give you more favourable accounts—Every report of the Enemy seems to confirm the account in Col: Olneys letter which I inclosed you. I have the Honour to be Your Excellencys Most Obedient Humble Servant
          
            Wm Irvine
          
          
            P.s. A Detachment relieving here can not do it with propriety with less than three days Provision—indeed four would be better—as it takes three full days from the time they leave Camp till all the out Guards are relieved.
          
         